Citation Nr: 0631082	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  99-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a total left knee 
replacement, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  His military records show that he served in 
the United States Army in the European Theater of Operations 
during the Second World War and that his decorations include 
the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to an increased evaluation greater than 
30 percent for his service-connected total left knee 
replacement.  In July 2003, the Board remanded the issue to 
the RO for additional evidentiary and procedural development.  
Following this development, the 30 percent evaluation for the 
total left knee replacement was confirmed and continued.  The 
case was returned to the Board in October 2005 and the 
veteran now continues his appeal.  In September 2006, the 
veteran's motion for advancement on docket on account of his 
age was granted.

The veteran is currently service-connected for multiple 
disabilities of his musculoskeletal and psychiatric systems 
that produce a combined rating of 100 percent.  In addition 
to his combined total rating, he has also been awarded 
special monthly compensation for being housebound under 
38 U.S.C.A. § 1114(s) (West Supp. 2005) and 38 C.F.R. 
§ 3.350(i) (2006).


FINDINGS OF FACT

1.  The total left knee replacement is currently manifested 
by a stable and functional prosthetic knee joint and a well-
healed postoperative midline longitudinal incision scar, with 
clinical evidence of tenderness along the medial and lateral 
joint lines and subjective complaints of left knee pain 
aggravated by cold and dampness.

2.  The left knee is able to extend to zero degrees and flex 
from zero to 103 degrees, repeatedly, with no clinical 
evidence of reduced range of motion or functioning with 
repetition.

3.  There is no evidence of severe painful motion or weakness 
of the left knee, ankylosis of the left knee, or marked 
malunion or nonunion of tibia and fibula impairment of the 
left knee.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for a 
total left knee replacement have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the veteran 
reopened his claim for a rating increase for his total left 
knee replacement in September 1998.  During the course of 
this appeal, the VCAA was implemented and he was notified of 
its provisions in correspondence dated in August 2003 and May 
2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA treatment records showing the current state o his 
left knee disability have been obtained and associated with 
the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  He has been provided with several VA 
orthopedic examinations addressing the severity of his left 
knee disability during the course of this appeal and the file 
includes the report of his most recent examination in June 
2005.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As the 
evidence has been fully developed with respect to the 
increased rating claim, and because this claim is being 
denied, the Board concludes that there has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran.

Factual background and analysis

The veteran's claims file shows that he sustained a missile 
wound to his left leg during combat in World War II.  By 
rating decision of November 1945, he was service-connected 
for an injury to Muscle Group XIV of his left leg.  
Subsequently, he developed traumatic arthritis of his left 
knee that was secondarily related to the service-connected 
muscle injury.  Service connection was thus awarded for 
traumatic arthritis of his left knee in an April 1984 rating 
decision.  Thereafter, his left knee disability worsened and 
was surgically replaced with a prosthetic knee joint in May 
1989.  By rating decision of February 1990, he was granted 
service connection for a total left knee replacement.  A 30 
percent evaluation has remained in effect since the 
effective date of the initial service connection award.  The 
current appeal stems from the veteran's application to 
reopen his claim for a rating increase for his total left 
knee replacement that was received by VA in September 1998.  
As his entitlement to compensation for a total left knee 
replacement has already been established, the Board need 
only concern itself with the evidence showing the present 
level of impairment caused by this disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  Such an evaluation should address whether or 
not there is significant limitation of functional ability due 
to pain during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should, if 
feasible, be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups 
beyond that which is clinically demonstrated.  
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)



526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

In November 1998, the veteran underwent a VA orthopedic 
examination.  He complained of left knee pain.  He had pain 
after standing for short periods of time.  He denied locking 
of the knee.  He was able to climb and descend stairs one at 
a time.  Weather affected him adversely.  He used a cane to 
ambulate, but this was no entirely due to his knee.  His knee 
was stiff if he sat for long periods of time.  Objective 
examination revealed that he walked with a left-sided limp.  
There was no deformity of the knee.  Active range of motion 
was possible to 90 degrees of flexion and he lacked 10 
degrees of full extension.  There was good stability of the 
knee anteriorly, posteriorly, laterally, and medially.  There 
was no evidence of effusion of crepitus.  The physician noted 
that flareups would cause the veteran to expend extra energy 
in completing tasks, leading to early fatigue, weakened 
movements, and ultimately to loss of coordination.  

During a September 2001 VA orthopedic examination, range of 
motion of the left knee was 0 degrees to 100 degrees.  There 
was tenderness to palpation over the left knee.  There was a 
one-inch discrepancy in leg length, with the left leg being 
longer.  

During a January 2003 VA orthopedic examination, stability of 
the left knee was fair.  Range of motion of the left knee was 
0 degrees to 100 degrees.  

The report of a June 2005 VA orthopedic examination shows that 
the veteran presented with subjective complaints of near-
constant left knee pain, aggravated by cold and damp weather, 
but with no episodic flare-ups of elevated symptomatology.  He 
used a cane to ambulate most of the time, and occasionally 
used a walker.  Objective examination of his left knee 
revealed a well-healed postoperative midline longitudinal 
incision.  X-rays revealed a prosthetic left knee joint.  The 
prosthetic left knee was stable to varus and valgus stress and 
stable on Lachmann's testing.  Tenderness was noted along the 
medial and lateral joint lines.  Range of motion testing shows 
normal extension to zero degrees and flexion from zero to 103 
degrees.  The examining physician found no clinical evidence 
of reduced range of motion or functioning of the left knee 
joint with repetition of flexion and extension.  

Based on a review of the foregoing evidence, the Board finds 
that a 60 percent rating under Diagnostic Code 5055, for 
chronically severe pain or weakness, is not warranted.  
Although there is pain and discomfort associated with the 
total left knee replacement, the evidence does not indicate 
that these symptoms more closely approximate the criteria for 
severe painful motion or weakness in the affected extremity as 
contemplated by Diagnostic Code 5055.  The veteran has denied 
having flare-ups of elevated left knee symptoms, and the 
examination of June 2005 also establishes that there is no 
functional impairment of the left knee joint due to pain on 
repetitive use.  Accordingly, the disability must be rated by 
analogy under the criteria of Diagnostic Codes 5256, 5261, or 
5262.

Since there is no objective evidence of ankylosis affecting 
his left knee joint, the criteria of Diagnostic Code 5256 
(ankylosis of the knee) are not applicable.

The criteria for Diagnostic Codes 5360 and 5261 (limitation in 
flexion and extension of the leg) are not for application, 
since the veteran is able to fully extend his leg to zero 
degrees (normal extension), and the limitation of flexion is 
less than that required for a noncompensable rating.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). .

The criteria for Diagnostic Code 5262 (impairment of the tibia 
and fibula) are as follows: assignment of a 30 percent 
evaluation is warranted for marked knee or ankle disability; 
and assignment of a 40 percent evaluation is warranted for 
nonunion of the tibia and fibula, with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, DC 5262 (2006).  Applying these 
criteria to veteran's ranges, he is not entitled to a 
compensable rating under this Diagnostic Code as there is no 
objective evidence of any impairment of the tibia and fibula.

Thus, in view of the foregoing discussion, the Board finds 
that the veteran is currently receiving the maximum schedular 
rating warranted based on the present disability picture as it 
pertains to his total left knee replacement; that is, the 30 
percent rating assigned under Diagnostic Code 5055.  The Board 
has also considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
An extraschedular rating is warranted when the rating schedule 
is inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, as 
there is no competent medical evidence that the left knee 
disability, by itself, produces symptomatology that results in 
marked interference with the veteran's employment, or requires 
frequent hospitalizations, or otherwise produces unrecognized 
impairment suggesting extraschedular consideration, referral 
of the issue to VA's Director of the Compensation and Pension 
Service is not indicated.


ORDER

An increased evaluation greater than 30 percent for a total 
left knee replacement is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


